Citation Nr: 0823037	
Decision Date: 07/11/08    Archive Date: 07/23/08

DOCKET NO.  04-44 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi


THE ISSUES

1.  Entitlement to an increased disability evaluation for a 
right knee disability, status post multiple surgeries, 
currently evaluated as 10 percent disabling.

2.  Entitlement to service connection for a right ankle 
disability, to include as secondary to a service-connected 
right knee disability.


REPRESENTATION

Veteran represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1986 to October 
1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 RO decision, which denied 
an increased rating in excess of 10 percent for a right knee 
disability and service connection for a right ankle 
disability.  The Board notes that the veteran was granted a 
temporary total rating of 100 percent for convalescence 
effective November 5, 2004, with his 10 percent rating 
resuming January 1, 2005, in a December 2004 rating decision.  
Accordingly, the Board will inquire to the periods before 
November 5, 2004 and after December 31, 2004.  See AB v. 
Brown, 6 Vet. App. 35 (1993).

In July 2004, the veteran testified at a formal hearing at 
the RO.  In January 2006, the veteran testified at a Travel 
Board hearing before the undersigned.  Both transcripts have 
been associated with the file.  

In May 2006, the Board remanded the case for additional 
development.  It now returns for appellate consideration.  
The Board also denied service connection for post traumatic 
stress disorder (PTSD).  The veteran's family submitted a set 
of July 2006 statements regarding his psychiatric condition 
and the veteran himself submitted a March 2007 statement that 
he should receive compensation for a psychiatric condition.  
The Board notes that it is unclear if he is requesting 
reopening of the PTSD claim or filing a claim for a different 
psychiatric condition.  This matter is REFERRED to the RO for 
appropriate action.  




FINDINGS OF FACT

1.  Before November 5, 2004 and after December 31, 2004, the 
veteran's right knee disability is manifested by pain, 
tenderness to palpation, minimal effusion, occasional 
swelling, and minimal limited range of motion; there is no 
objective evidence of ankylosis, impairment of tibia and 
fibula, genu recurvatum, or additional functional loss or 
limitation of range of motion due to weakness, fatigability, 
incoordination, or pain on movement of the joint.  There are 
no objective findings of instability or subluxation.  

2.  The veteran's right ankle disability is not attributable 
to service, and there is no causal link between the veteran's 
right ankle disability and his service-connected right knee 
disability; degenerative arthritis of the right ankle was not 
present within a year after the veteran's separation from 
service.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation greater than 10 percent 
for a right knee disability are not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5257 
(2007).

2.  A right ankle disability was not incurred in or 
aggravated by active service, to include as proximately due 
to or the result of service-connected disease or injury, and 
arthritis may not be presumed to have been incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1101, 1131 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007).  The United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In May 2006, the Board remanded the veteran's claim to 
provide the veteran with adequate notice.  Subsequently, a 
letter dated in July 2006 fully satisfied the duty to notify 
provisions for both the claim for service connection and the 
claim for increased rating.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio, at 187.  Furthermore, the May 2006 
letter also informed the veteran of the elements of service 
connection and increased rating claims, and evidence required 
to substantiate a claim for secondary service connection.  
The Board notes that, although the May 2006 notice letter was 
not provided to the veteran prior to initial adjudication of 
the claim, the veteran's claims were subsequently 
readjudicated by the RO in a January 2008 supplemental 
statement of the case.  See Prickett v. Nicholson, 20 Vet. 
App. 370 (2006).  

Prior to initial adjudication of the veteran's claim, a 
letter dated in March 2003 fully satisfied the duty to notify 
provisions for the elements two and three.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  In 
order to satisfy the first Quartuccio element for an 
increased-compensation claim, section 5103(a) compliant 
notice must meet the following four part test:

(1) that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask 
the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; 

(2) if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a 
higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or 
increase in severity of the disability and the effect of 
that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test 
result), the Secretary must provide at least general 
notice of that requirement to the claimant; 

(3) the claimant must be notified that, should an 
increase in disability be found, a disability rating 
will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity 
of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability 
involved), based on the nature of the symptoms of the 
condition for which disability compensation is being 
sought, their severity and duration, and their impact 
upon employment and daily life; 

(4) the notice must also provide examples of the types 
of medical and lay evidence that the claimant may submit 
(or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation, 
e.g., competent lay statements describing symptoms, 
medical and hospitalization records, medical statements, 
employer statements, job application rejections, and any 
other evidence showing an increase in the disability or 
exceptional circumstances relating to the disability.  

Vazquez-Flores v. Peake, 22 Vet. App. 37, 43-44 (2008).  For 
the following reasons, the Board finds that the elements of 
the Vazquez-Flores test have either been met or that any 
error is not prejudicial.  

Preliminarily, the Board notes that the notice provided in 
this case was issued prior to the decision in Vazquez-Flores.  
As such it does not take the form prescribed in that case.  
Failure to provide pre-adjudicative notice of any of the 
necessary duty to notify elements is presumed to create 
prejudicial error.  Sanders v. Nicholson, 487 F.3d 881 
(2007).  The Secretary has the burden to show that this error 
was not prejudicial to the veteran.  Id., at 889.  Lack of 
prejudicial harm may be shown in three ways: (1) that any 
defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice what was needed, or (3) that a 
benefit could not have been awarded as a matter of law.  Id., 
at 887; see also Mayfield v. Nicholson, 19 Vet. App. 103, 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The Federal Circuit indicated 
that this was not an exclusive list of ways that error may be 
shown to be non-prejudicial.  See Sanders, at 889.  In order 
for the Court to be persuaded that no prejudice resulted from 
a notice error, the record must demonstrate that, despite the 
error, the adjudication was nevertheless essentially fair.  
See also Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).  

In this case, a March 2003 letter requested that the veteran 
provide evidence describing how his disability has worsened, 
and it identified specific types of evidence that would help 
him substantiate his claim.  Furthermore, the veteran was 
questioned about the effect that worsening has on his 
employment and daily life during the course of two VA medical 
examinations performed in association with his claim, as well 
as a January 2006 Travel Board hearing.  The Board finds that 
the notice given, the questions directly asked, and the 
responses provided by the veteran at the examinations and 
hearing-as well as in additional statements submitted by the 
veteran-show that the veteran knew that the evidence needed 
to show that his disability had worsened and what impact it 
had on his employment and daily life.  As the Board finds 
that the veteran had actual knowledge of that requirement, 
any failure to provide him with adequate notice is not 
prejudicial.  See Sanders, supra.  The Board finds that the 
first criterion is satisfied.  See Vazquez-Flores.  

As to the second element, the Board notes that the veteran is 
service connected for a right knee disability.  As will be 
discussed below, knee disability is rated based on the 
criteria provided in 5256 to 5263.  Under these diagnostic 
codes, there is no single measurement or test that is 
required to establish a higher rating.  On the contrary, 
entitlement to a higher disability rating would be satisfied 
by evidence demonstrating a noticeable worsening or increase 
in severity of the disability and the effect of that 
worsening has on the claimant's employment and daily life.  
See id.  The Board finds that no more specific notice is 
required of VA and that any error in not providing the rating 
criteria is harmless.  See Vazquez-Flores.  

As to the third element, the July 2006 letter informed the 
veteran that a disability rating would be determined by 
application of the ratings schedule and relevant diagnostic 
code based on the severity of the symptoms of his disability, 
and that a rating would be assigned from 0 percent to as much 
as 100 percent, depending on the disability.  See Vazquez-
Flores.  The Board thus finds that the third criterion has 
been satisfied.  See id. 

As to the fourth element, the original March 2003 letter did 
provide notice of the types of evidence, both medical and 
lay, that could be submitted in support of the veteran's 
claim.  The Board finds that the fourth element of Vazquez-
Flores is satisfied.  See id.  

In light of the foregoing, the Board finds that the 
requirements of Vazquez-Flores are met.  The Board, 
therefore, finds that the requirements of Quartuccio are met 
and that the VA has discharged its duty to notify.  See 
Quartuccio, supra.  

As the Board has concluded that the preponderance of the 
evidence is against the claim for service connection, and 
since a disability rating and an effective date have already 
been assigned with respect to the veteran's claim for an 
increased rating, any questions as to the appropriate 
disability ratings or effective dates to be assigned are 
rendered moot, and no further notice is needed on either 
claim.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records, VA 
treatment records, private medical records, and relevant 
Social Security records are in the file.  The veteran has at 
no time referenced outstanding records that he wanted VA to 
obtain or that he felt were relevant to his claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.

In this case, it is again noted that the Board remanded the 
veteran's claim in May 2006 to obtain a VA examination and 
opinion as to the etiology of any right ankle disability and 
a determination as to the current severity of the veteran's 
service-connected right knee disability.  This medical 
opinion was obtained in October 2007.  This opinion is 
thorough, detailed, consistent with other medical evidence of 
record, and involved a review of the claims folder.  Thus, VA 
has met its duty to assist in this regard.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Increased Rating

In this case, the evidence shows that the veteran first 
injured his right knee when he tore his right lateral 
meniscus while playing basketball during service in 1988, for 
which he had arthroscopic surgery in both 1989 and 2004.  In 
his March 2003 claim for an increased rating, he asserted 
that that he is entitled to a rating in excess of his 
currently-assigned 10 percent rating for his right knee 
disability.  Specifically, as stated in his December 2004 
appeal, he contends that he is entitled to a rating of 60 
percent because of continual pain, discomfort, and limited 
range of motion.  For the reasons that follow, the Board 
concludes that an increased rating is not warranted before 
November 5, 2004 and after December 31, 2004.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  If two disability 
evaluations are potentially applicable, the higher evaluation 
will be assigned to the disability picture that more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Any reasonable doubt regarding the degree of disability 
will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  
However, the evaluation of the same disability under various 
diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. 
§ 4.14 (2007). 

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  However, 
in that regard, the provisions of 38 C.F.R. § 4.40 and 38 
C.F.R. § 4.45, should only be considered in conjunction with 
the diagnostic codes predicated on limitation of motion.  
Johnson v. Brown, 9 Vet. App. 7 (1996).

The Board notes that, as here, where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Consistent with the facts 
found, the rating may be higher or lower for segments of the 
time under review on appeal, i.e., the rating may be 
"staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In this case, the veteran's service-connected right knee 
disability is currently rated at 10 percent disabling under 
Diagnostic Code 5257.  Under DC 5257, which provides criteria 
for "other" impairment of the knee, a 10 percent rating is 
warranted for slight recurrent subluxation or lateral 
instability; a 20 percent rating is warranted for moderate 
recurrent subluxation or lateral instability; and a 30 
percent rating is warranted for severe recurrent subluxation 
or lateral instability.  38 C.F.R. § 4.71a, DC 5257.

The veteran filed his claim for an increased rating in March 
2003.  VA treatment records from March 2003 show that the 
veteran complained of chronic right knee pain.  On physical 
examination, small prepatellar effusion and crepitus were 
noted.  There was no evidence of erythema, palpable bony 
abnormalities, or warmth, and the examiner recommended the 
application of warm compresses, ordered a knee brace, and 
prescribed naproxen, flexeril, toradol.  In April 2003, the 
veteran complained that his right knee pain disturbed his 
sleep, and he reported that his pain became worse with full 
extension or bending.  Furthermore, the veteran reported that 
his knee was so painful that he had told doctors in the past 
to "cut it off."  On examination, the veteran exhibited 
pain with range of motion, pain to palpation, and pain with 
varus and valgus maneuvers, but with no clicking or effusion.

Further VA treatment records from April 2003 reflect the 
veteran's complaints that his right knee was so painful that 
he either wanted to have his leg amputated or be provided 
with pain pills every day.  On examination, the veteran had 
unlimited extension of the right knee, but the veteran 
refused to actively move it.  The right knee was stable 
medially, laterally, anteriorly, and posteriorly; there was 
no swelling; and x-rays showed the right knee to be within 
normal limits.  The diagnosis was right knee pain.  The 
physician opined that it was "conceivable" that the veteran 
had a torn medial meniscus causing locking of the knee to 
where the veteran could not fully extend it, and an MRI was 
ordered.  Further, the physician opined that the veteran's 
knee problems seemed to be "volitional" and ordered 
physical therapy to help the veteran build up strength in his 
knee.  An April 11, 2003, VA treatment record reveals further 
complaints of right knee pain by the veteran.  The examiner 
noted that ligament testing was unreliable, as a twist of the 
foot produced the same painful reaction in the veteran as 
knee ligament tests of the peripatella.  Active range of 
motion in the right knee was 0 to 90 degrees.  The veteran 
exhibited a major limp.  An MRI conducted on April 22, 2003, 
revealed a deformity and abnormal signal in the anterior horn 
of the lateral meniscus, probably related to a tear.  The 
medial meniscus and the anterior and posterior cruciate 
ligaments were normal.  There was minimal joint effusion, 
with a fluid-filled cyst noted on the distal lateral aspect 
of the distal femur.  No other significant abnormalities were 
noted.

The veteran was also provided a VA joints examination in 
April 2003.  The examiner noted the veteran's history of 
undergoing arthroscopic surgery in 1989 and his complaints of 
severe right knee pain, which also affected his sleep.  The 
veteran reported having been on crutches, and later a cane, 
for a long time, but currently wears a right knee brace 
(neoprene sleeve).  He also reported an incident four to five 
years prior in which he fell into a hole and had to be 
treated for right knee problems.  The veteran reiterated his 
desire to have his leg amputated.  In addition, the examiner 
noted some strange testing behavior.  For instance, the 
veteran's gait was "somewhat inconsistent," with periodic 
limping on the right side that was inconsistent with any 
particular pattern.  Station was normal, but the veteran was 
reluctant to put his right foot on the ground.  The veteran 
stated he could not walk on his toes, yet he was able to walk 
on the toes rather well on the right side and did not walk at 
all on the toes on the left side.  While the veteran reported 
he was not able to walk on his heels, he walked well on the 
right side, while he could not walk at all on the left side.  
Furthermore, the veteran refused to stand on one lower 
extremity at a time, yet, while standing, the veteran was 
bearing weight on the left lower extremity while the right 
lower extremity was about five inches from ground level.  The 
veteran was able to put on and take off his shoes and socks 
without difficulty, and he was able get on and off of the 
examination table without difficulty.  Initially, the veteran 
demonstrated the ability to roll his slacks up while bending 
forward without difficulty; however, later during the 
examination, the veteran refused to bear weight on his right 
lower extremity.  When objective examination began, the 
veteran requested that the examiner not examine his right 
knee and then recanted.  Upon examination, the veteran tended 
to keep his knee in 30 degrees of flexion while lying on the 
examination table; however, while moving around, the veteran 
was able to extend it at least up to 10 degrees.  Active 
range of motion was 30 to 120 degrees.  Passively, it was 10 
to 140 degrees, with complaints of severe pain from 120 to 
140 degrees.  Mild swelling was noted.  While there appeared 
to be some tenderness, the examiner noted that it could not 
be clarified whether the veteran's complaints reflected 
"true tenderness or symptom magnification as he was 
constantly groaning during the examination."  Drawer sign 
and Lachman test were negative.  Medial/lateral stress 
testing indicated questionable mild increase of space on the 
lateral aspect of the knee; however, it was somewhat 
unreliable as the veteran resisted movements and constantly 
complained of pain.  Mild crepitus was noted in the 
retropatellar area during active and passive range of motion, 
without any atrophy of the right lower extremity.  No 
instability of the knee was noted while the veteran was 
walking, yet the veteran sometimes favored his right knee and 
sometimes favored his left, resulting in an awkward gait.  X-
rays of the right knee were ordered.  In his opinion, the 
examiner noted that the veteran was independent in activities 
of daily living and ambulated without any assistive devices; 
that he wore his knee brace occasionally; that he exhibited 
symptom magnification, resulting in inconsistent findings; 
and that he had some limitation in range of motion during 
acute exacerbations, which could produce some limited 
endurance.  There was no evidence of weakness, balance 
problems, or incoordination, although the veteran 
subjectively complained of fatigue.  The examiner's diagnoses 
were right knee residuals, status post injury, and 
degenerative changes of the right knee.  The examiner added 
that, after the examination was completed, the veteran was 
followed to the radiology department and his gait was normal; 
in addition, reports of other staff members revealed that the 
veteran was walking fast.  

X-rays of the veteran's right knee, conducted in association 
with the April 2003 VA examination, showed no evidence of 
acute fracture or dislocation.  Bony architecture was within 
normal limits, and no joint effusion was seen.  The 
impression was a normal right knee.

VA treatment records from May 2003 reflect that the veteran 
again presented with complaints of chronic right knee pain.  
Objective examination revealed pain to palpation at the joint 
lines and pain with range of motion, without swelling.  It 
was noted that an MRI suggested a probably torn lateral 
meniscus.  

A VA treatment record from July 2004 reflects that the 
veteran had a documented meniscus tear.  X-rays conducted 
revealed well maintained joint space.  That treatment record 
reflects that on an MRI, there was a question of an 
osteochondral lesion; however, a review of a July 2004 MRI 
report reflects that the veteran's right knee showed no 
abnormalities at that time.  The veteran requested 
arthroscopy to relieve his pain, swelling, and grinding of 
the right knee.  The diagnosis was internal derangement of 
the right knee, and the treatment plan involved arthroscopy 
for meniscal debridement in order to further evaluate the 
articular surface of the knee and to determine whether there 
was an osteochondral defect.  

In July 2004, the veteran had a formal hearing at the RO.  In 
that hearing, the veteran reported the history of his 
disability, his treatment, and his symptomatology.

The veteran was scheduled for right knee arthroscopy with 
possible removal of abnormal tissue and possible OATS 
procedure in November 2004.  A November 2004 operative note 
reveals that the veteran had arthroscopy of the right knee, 
with lateral release and scar removal.  A VA postoperative 
follow up treatment record reveals that the veteran exhibited 
heme arthrosis with some swelling on the lateral aspect of 
his knee with significant pain. 

A VA treatment record from January 2005 notes that the 
veteran reported pain and swelling increased in his right 
knee with weather changes.  The examiner noted that the 
veteran was experiencing pain in his anterior inferior 
patella region.  Active range of motion of the right knee was 
negative-seven degrees in extension to 85 degrees in flexion.  
Mild warmth and edema were present.  The veteran's knee brace 
was broken and replaced, and the veteran was informed that he 
should only wear his brace when doing a lot of walking, and 
not around the home or when exercising.  A September 2005 VA 
treatment record reflects that the veteran's extremities 
exhibited no clubbing, cyanosis, or edema.  There was a well-
healed surgical scar on the right knee.  The veteran was 
noted to have some decreased range of motion in his right 
knee, with complaints of tenderness.

At his January 2006 Travel Board hearing, the veteran 
reported the history of his injury and his current symptoms, 
to include pain, swelling, instability, and stiffening.  The 
veteran again expressed his desire that his knee be either 
fixed or amputated.

In October 2007, the veteran was afforded a VA examination 
for purposes of determining the current nature and severity 
of his right knee disability.  At that examination, the 
examiner noted the veteran's detailed history of his injury, 
subsequent surgeries, diagnoses, and subjective complaints.  
An objective examination of the right knee revealed minimal 
effusion, no ligamental instability, tenderness to palpation 
over most of the knee area, and normal patellar tracking.  
Range of motion was 0 degrees in active and passive 
extension, with active flexion from 0 to 125 degrees and 
passive flexion from 0 to 130 degrees, which was the same 
bilaterally.  The veteran complained of pain during ligament 
testing and at the endpoint of flexion, but there was no 
objective evidence of pain, and repetitive motion did not 
change the results.  X-rays of the right knee were normal and 
showed no degenerative joint disease of the right knee.  The 
veteran was diagnosed with residuals of arthroscopic 
procedures in the right knee times two.  In his opinion, the 
examiner found no objective evidence of impairment in the 
right knee.  Rather, the examiner noted that the veteran 
complained of tenderness to palpation in multiple areas about 
the knee, which would be inconsistent with any condition that 
the examiner was aware of, and he opined that the veteran's 
complaints of right knee pain were "certainly" exaggerated.  
Further, the examiner stated there was no evidence of 
weakened movement, excess fatigability, incoordination, 
ankylosis, excessive scarring, or nerve involvement.  He also 
found that he could not clearly determine, without resorting 
to mere speculation, whether a flare-up of the veteran's 
right knee condition could further limit range of motion or 
functional capacity.

With respect to Diagnostic Code 5257, the Board finds that 
there is no objective evidence of recurrent subluxation or 
lateral instability.  See 38 C.F.R. § 4.71a, DC 5257.  The 
medical evidence of record shows no findings of subluxation, 
and, despite any complaints of the veteran to the contrary, 
reports from both an April 2003 VA examination and an October 
2007 VA examination found that the veteran's right knee did 
not demonstrate any instability.  Although the April 2003 
examination report noted that the veteran sometimes favored 
his left knee and sometimes favored his right knee, resulting 
in an awkward gait, the examiner observed that there was no 
instability of the right knee.  Furthermore, an x-ray 
examination of the right knee was normal.  In addition, 
although the veteran testified that he had instability in his 
right knee, Transcript at 4 (2006), the October 2007 VA 
examination revealed no ligamental instability.  There is no 
objective evidence that the veteran has instability or 
subluxation of the knee.  The Board finds that the evidence 
of record establishes that the veteran does not have moderate 
or severe recurrent subluxation or lateral instability; the 
Board concludes that a higher rating is not warranted under 
Diagnostic Code 5257.  See id.  

Nevertheless, the Board also has considered the applicability 
of other diagnostic codes in this case.  As the medical 
evidence is entirely devoid of findings of ankylosis, tibia 
and fibula impairment, and genu recurvatum, Diagnostic Codes 
5256, 5262, and 5263 are not for application.  See 38 C.F.R. 
§ 4.71a, DC 5256, 5262, and 5263.  However, the medical 
evidence does include some findings relevant to arthritis, 
limitation of flexion, limitation of extension, and semilunar 
cartilage.  Therefore, the Board proceeds to determine 
whether a separate rating is warranted under any of those 
diagnostic codes.

Under DC 5010, arthritis due to trauma, substantiated by x-
ray findings, is rated as degenerative arthritis.  Pursuant 
to DC 5003, degenerative arthritis established by x-ray 
findings is rated on the basis of limitation of motion under 
the appropriate diagnostic code for the specific joint or 
joints involved.  When there is arthritis with at least some 
limitation of motion, but to a degree which would be 
noncompensable under a limitation of motion code, a 10 
percent rating will be assigned for each affected major joint 
or group of minor joints.  38 C.F.R. § 4.71a, DC 5003 and 
5010.  

In that regard, the Board observes that the April 2003 VA 
examiner found evidence reflecting degenerative changes in 
the veteran's right knee.  However, the Board also notes that 
x-rays performed in association with the 2003 VA examination 
revealed a normal right knee, and that the 2003 VA 
examination was conducted prior to the veteran's 2004 
corrective knee surgery.  In addition, the more recent 
October 2007 VA examination report specifically found that 
there was no degenerative joint disease in the veteran's 
right knee.  Consequently, DC 5003 and DC 5010 are not for 
application in this case.  See 38 C.F.R. § 4.71a, DCs 5003, 
5010.

The Board has also considered limitation of motion.  
Limitation of flexion of the leg to 60 degrees is rated as 0 
percent disabling; flexion limited to 45 degrees is rated as 
10 percent disabling; flexion limited to 30 degrees is rated 
as 20 percent disabling; and flexion limited to 15 degrees is 
rated as 30 percent disabling.  38 C.F.R. § 4.71a, DC 5260.  
Furthermore, limitation of extension of the leg to 5 degrees 
is rated as 0 percent disabling; extension limited to 10 
degrees is rated as 10 percent disabling; extension limited 
to 15 degrees is rated as 20 percent disabling; extension 
limited to 20 degrees is rated as 30 percent disabling; 
extension limited to 30 degrees is rated as 40 percent 
disabling; and extension limited to 45 degrees is rated as 50 
percent disabling.  38 C.F.R. § 4.71a, DC 5261.  Normal 
(full) range of motion of the knee is from 0 degrees of 
extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate 
II.

To that end, the Board observes that the veteran has never 
demonstrated a compensable limitation of motion in the right 
knee in either extension or flexion.  More specifically, at 
the veteran's latest VA examination in October 2007, range of 
motion was 0 degrees for extension, and 125 degrees for 
flexion.  The veteran complained vociferously at his many 
treatment sessions and evaluations; however, the veteran's 
complaints were repeatedly found to be out of proportion to 
the objective disability.  The veteran did have range of 
motion that would be compensable, at his April 2003 VA 
examination.  The examiner noted that the limitation was due 
to the veteran, not the disability.  The Board concludes that 
compensable ratings under the criteria of DCs 5260 and 5261 
for limitation of motion are not warranted.  

The Board has considered the criteria of DeLuca, supra.  The 
veteran's inconsistent symptoms prevent an accurate 
determination as to whether additional limitation of motion 
exists.  Looking at the objective medical evidence of record,  
the preponderance of the evidence shows that the veteran does 
not suffer any additional limitation under Deluca criteria.  
See DeLuca, supra.  

The Board also notes that, under Diagnostic Codes 5258 and 
5259, a 10 percent rating is warranted for cartilage, 
semilunar, removal of, symptomatic; a 20 percent rating is 
warranted for cartilage, semilunar, dislocated, with frequent 
episodes of "locking," pain, and effusion into the joint.  
38 C.F.R. § 4.71a, DC 5258 and 5259.

In that regard, an April 2003 examiner stated that it was 
"conceivable" that the veteran had a torn medial meniscus 
causing locking of the knee preventing full extension, and 
the veteran does have a history of a torn meniscus with an 
arthroscopy involving meniscal debridement in 2004.  However, 
the medical evidence does not reflect that any semilunar 
cartilage was removed during that procedure, and recent x-
rays from October 2007 showed a normal knee.  In addition, 
objective examination has not shown the veteran to exhibit 
locking, pain, or effusion into the joint due to dislocated 
semilunar cartilage.  Consequently, a higher rating is not 
warranted under Diagnostic Codes 5258 and 5259.  See id.  

In sum, the preponderance of the evidence shows that the 
veteran's right knee disability is, at most, manifested by 
pain, tenderness to palpation, occasional swelling, minimal 
effusion, and minimal limitation in range of motion.  These 
symptoms are all contemplated by the veteran's currently 
assigned 10 percent rating.  The Board takes this opportunity 
to note that multiple examiners have found that the veteran 
has consistently exhibited inconsistent testing behavior or 
exaggerated his symptoms.  However, any malingering by the 
veteran during examinations notwithstanding, the most recent 
medical evidence of record, an October 2007 VA examination 
report, shows that there was no objective evidence of pain 
and that repetitive motion did not change the results.  
Recent x-rays of the right knee were normal and showed no 
degenerative joint disease.  Furthermore, as noted, the 
veteran does not merit an increased rating under any of the 
diagnostic codes discussed above or under the criteria of 
Deluca.  Consequently, the Board concludes that an increased 
rating in excess of 10 percent is not warranted for the 
veteran's right knee disability.  See 38 C.F.R. § 4.71a. 

The record reflects that the was entitled to an increased 
rating at no point during the period on appeal, excepting the 
temporary total rating for convalescence from November 5, 
2004 to December 31, 2005.  Staged ratings are not warranted 
either before or after the temporary total rating.  See Hart, 
supra.



III.  Service Connection

The veteran further contends that he has a right ankle 
disability that is associated with his service-connected 
right knee disability.  Specifically, the veteran contends 
that his right ankle disability is the product of an abnormal 
gait due to his right knee disability.  His claim will be 
considered on a direct basis, a secondary basis, and a 
presumptive basis in order to afford him every possible 
consideration.  For the reasons that follow, the Board 
concludes that service connection is not warranted.

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated in 
the line of active military duty.  38 U.S.C.A. § 1131; 38 
C.F.R. § 3.303.  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Furthermore, where a veteran served continuously for 90 days 
or more during a period of war, or during peacetime service 
after December 31, 1946, and arthritis becomes manifest to a 
degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

In general, a grant of service connection requires: (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  Pond v. West, 12 
Vet. App. 341, 346 (1999); Layno v. Brown, 6 Vet. App. 465 
(1994).

An October 2007 VA examination report reflects that the 
veteran has a current diagnosis of exostosis talus, right 
ankle.  The Board thus concedes a current diagnosis of a 
right ankle disability and proceeds to a determination of 
whether such disability is associated with service or 
service-connected disability.  For the reasons below, the 
Board concludes that the veteran's right ankle disability is 
not related to service.

Despite the absence of a separation examination report in the 
veteran's file, all other service medical records, including 
numerous medical treatment reports, are devoid of any 
complaints, findings, or treatment of a right ankle 
disability.

Following service, the first evidence of a right ankle 
disability comes from an October 1994 VA joints examination.  
The report from that examination reflects that the veteran 
had noticed a growth on the front of his right ankle that he 
felt was the result of walking on crutches for a long period 
of time.  Objective examination of the right ankle showed a 
bony prominence attached to the neck of the right talus, 
prominent in the front of the ankle and moving with 
dorsiflexion and plantar flexion of the right foot.  The 
veteran exhibited essentially full range of motion in the 
right ankle.  The diagnosis was moderate trauma to the right 
ankle with apparent traumatic arthritis.  A radiology report, 
conducted in association with that examination, notes the 
veteran's complaints of pain in both ankles, with objective 
findings showing bilateral talar beaking (reported to be a 
normal variation), with accessory ossicles in the left ankle 
and a large osteophyte or exostosis on the left 
tarsonavicular bone.  No abnormalities of the right ankle 
were shown.

The report from an April 2003 VA joints examination notes 
that the veteran subjectively complained of pain from bone 
spurs in his right ankle, which the veteran attributed to 
favoring his right knee.  VA treatment records from 2000 to 
2003 reflect only intermittent complaints of ankle pain.  An 
August 2005 VA treatment report shows that the veteran 
identified a "bone spur" on his right anterior ankle; 
however, the physician noted that the "bone spur" was, in 
fact, shown by x-ray to be talar beaking, which is a normal 
variant.

In January 2006, the veteran testified at his Travel Board 
hearing that his right ankle disability causes throbbing 
pain, prevents him from turning his foot in certain 
directions, and causes a limp.  The veteran reiterated his 
belief that his right ankle disability was the result of a 
gait that favored his service-connected right knee 
disability, and that it first manifested itself post-service.

In October 2007, pursuant to a May 2006 Board remand, the 
veteran was afforded a VA joints examination for purposes of 
determining the etiology of any right ankle disability.  At 
that examination, the veteran newly reported that he incurred 
his right ankle disability when he twisted it during service 
in 1988.  The Board notes that this history is inconsistent 
both with the veteran's prior contentions (i.e., that his 
right ankle disability was the result of an altered gait due 
to a service-connected right knee disability) and with the 
service medical records, which note no such complaint.  The 
veteran further stated that his ankle disability prevents him 
from lacing up his shoes or boots, that his right ankle hurt 
when he twisted it a certain way, that he believed a nerve 
was involved.  The veteran denied a history of swelling, 
flare-ups, and joint disease.  X-rays showed a normal right 
ankle, with an exostosis on the anterior portion of the 
talus.  The impression was exostosis talus, right ankle.  In 
his discussion, the examiner noted the veteran's complaints 
of pain and tenderness around the bony mass, which x-rays had 
shown to be benign in nature and easily treatable with 
surgical removal.  The veteran's ankle condition was 
characterized as a mild impairment, and the examiner 
concluded that "[t]here is no way that this benign bone 
tumor is related to the surgical procedures that were 
performed in the right knee.  There is no medical correlation 
between these two conditions."  The examiner also noted that 
he believed the veteran to have exaggerated his complaints of 
pain.

In regard to direct and presumptive service connection, the 
Board finds that the preponderance is against the veteran's 
claim on both counts.  As noted, the veteran's service 
medical records are devoid of complaints, diagnoses, or 
treatments for a right ankle disability.  Furthermore, the 
first evidence of right ankle problems comes from October 
1994, approximately five years after the veteran's separation 
from service.  The passage of time between discharge from 
active service and the medical documentation of a claimed 
disability weighs against a claim for service connection.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw 
v. Principi, 3 Vet. App. 365 (1992).  Furthermore, there is 
no evidence, other than the veteran's own contentions, that 
his right ankle disability is related to service on either a 
direct or a presumptive basis.  The veteran, as a lay person, 
has not been shown to be capable of making medical 
conclusions and thus his statements regarding causation are 
not competent.  See Espiritu, supra.  In fact, the veteran 
himself did not contend that his right ankle disability was 
incurred during service until an October 2007 VA examination, 
as noted above.  Regardless, the medical evidence of record 
shows that the veteran's right ankle disability was not 
incurred during service, and arthritis was not present within 
one year of service separation.  Consequently, the Board 
concludes that service connection is not warranted for the 
veteran's ankle disability on either a direct or a 
presumptive basis. 

Nonetheless, service connection may also be granted for 
disability which is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
A claim for secondary service connection generally requires 
competent evidence of a causal relationship between the 
service-connected disability and the nonservice-connected 
disease or injury.  Jones (Wayne L.) v. Brown, 7 Vet. App. 
134 (1994).  There must be medical evidence of a current 
disability; evidence of a service-connected disability; and 
medical evidence of a nexus between the service-connected 
disability and the current disability.  See Wallin v. West, 
11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 
513, 516-7 (1995).

With regard to the matter of establishing service connection 
for a disability on a secondary basis, the Court has held 
that there must be evidence sufficient to show that a current 
disability exists and that the current disability was either 
caused by or aggravated by a service-connected disability.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  
Additionally, when aggravation of a nonservice-connected 
disability is proximately due to or the result of a service 
connected condition, such disability shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Id.; see also 71 Fed. Reg. 52744-52747 (Sept. 
7, 2006).

With respect to secondary service connection, the Board finds 
that the preponderance of the evidence shows that the 
veteran's right ankle disability is not associated with his 
service-connected right knee disability.  Indeed, there is no 
competent evidence of any link between a current right ankle 
disorder and a service-connected right knee disability.  In 
that regard, the Board observes that the October 2007 VA 
examiner stated that "[t]here is no way that this benign 
bone tumor is related to the surgical procedures that were 
performed in the right knee.  There is no medical correlation 
between these two conditions."  The examiner reviewed the 
claims file and provided a complete rationale for the opinion 
provided, and his examination was thorough and consistent 
with other medical evidence of record.  Such is far more 
probative than the veteran's unsupported lay statements.  The 
Board notes both that the October 2007 VA examination report 
reflects an exaggeration of symptomatology and that the 
veteran has been inconsistent in advancing alternating 
theories of entitlement.  Consequently, as the medical 
evidence of record shows that there is no link between the 
claimed disability and the service-connected right knee 
disability, the Board concludes that service connection is 
also not warranted on a secondary basis.

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance is against the 
veteran's claims, and they must be denied.  See Gilbert, 
supra.


ORDER

Entitlement to an increased rating in excess of 10 percent 
for a right knee disability is denied.

Entitlement to service connection for a right ankle 
disability is denied.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


